Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 1 of 16 Page ID #:457




 1   Scott L. Menger (305877)
     smenger@carltonfields.com
 2   CARLTON FIELDS, LLP
 3   2029 Century Park East, Suite 1200
     Los Angeles, CA 90067-2913
 4   Telephone: (310) 843-6300
     Facsimile: (310) 843-6301
 5
 6   Aaron S. Weiss (Admitted Pro Hac Vice)
     aweiss@carltonfields.com
 7   CARLTON FIELDS
     100 S.E. Second Street, Suite 4200
 8   Miami, FL 33131-2113
 9   Telephone: (305) 530-0050
     Facsimile: (305) 530-0055
10
     Attorneys for Defendant, Third-Party
11   Defendant, and Cross-Claimant
     FDE Marketing Group, LLC
12
                        UNITED STATES DISTRICT COURT
13
                        CENTRAL DISTRICT OF CALIFORNIA
14
15   PETER ALBRECHT,                         Case No.: 8:19-cv-00810-DOC-JDE
16            Plaintiff,
                                         DEFENDANT, THIRD PARTY
           vs.                           DEFENDANT, AND CROSS-
17                                       CLAIMANT FDE MARKETING
18   NATIONAL BANCORP HOLDINGS, GROUP, LLC’S CROSS-CLAIMS
     INC.,                               AGAINST BEST RATE HOLDINGS,
19                                       LLC; DEMAND FOR JURY TRIAL
                  Defendant.
20     ______________________________
                                         Assigned to the Hon. David O. Carter
      NATIONAL BANCORP HOLDINGS,
21    INC. d/b/a THE FEDERAL SAVINGS
22    BANK ,
23                Third-party Plaintiff, Complaint filed:        May 1, 2019
           vs.                           Pretrial Conference:    Not Set
24                                       Trial Date:             Not Set
25    BEST RATE HOLDINGS, LLC d/b/a
      BEST RATE REFERRALS, and FDE
26    MARKETING GROUP, LLC
27                 Third-Party Defendants.
28



     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 2 of 16 Page ID #:458




 1    ______________________________

 2    FDE MARKETING GROUP, LLC
 3            Cross-Claimant,
          vs.
 4
 5    BEST RATE HOLDINGS, LLC d/b/a
      BEST RATE REFERRALS,
 6
              Cross-Defendant.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 3 of 16 Page ID #:459




 1           Defendant, Third Party Defendant and Cross-Complainant FDE Marketing
 2   Group, LLC (“FDE Marketing”), pursuant to Fed R. Civ. P. 13(g) and 18(a), files
 3   its cross-claims against Third Party Defendant and Cross-Defendant Best Rate
 4   Holdings, LLC d/b/a Best Rate Referrals (“Best Rate”) and states:
 5                                          PARTIES
 6           1.    FDE Marketing is a Florida limited liability company; its sole
 7   member, Frank Bisesi, is domiciled in Puerto Rico. Accordingly, for the purposes
 8   of jurisdiction under 28 U.S.C. § 1332, FDE Marketing is a citizen of Puerto Rico.
 9           2.    Upon information and belief, the sole member of Best Rate Holdings,
10   LLC is Digital Medial Solutions, LLC (“DMS”). Upon information and belief,
11   DMS has two members, CEP V DMS US Blocker Co., a Delaware corporation
12   with its principal place of business in Toronto, Canada; and Prism Data, LLC,
13   which has three individual members: Fernando Borghese (a citizen of the state of
14   Pennsylvania), Joe Marinucci (a citizen of the state of Florida), and Luis Ruelas (a
15   citizen of the state of New Jersey). Accordingly, for the purposes of jurisdiction
16   under 28 U.S.C. § 1332, Best Rate is a citizen of Delaware, Pennsylvania, Florida,
17   New Jersey, and Canada.
18                                JURISDICTION AND VENUE
19           3.    The Court has subject matter jurisdiction over FDE Marketing’s
20   claims for common law indemnification, contractual indemnification, breach of
21   contract and fraudulent and negligent misrepresentation pursuant to 28 U.S.C. §
22   1332 because FDE Marketing is diverse in citizenship from Best Rate, and more
23   than $75,000, exclusive of interest and costs, is in controversy. This Court also
24   has supplemental jurisdiction over FDE Marketing’s claims pursuant to 28 U.S.C.
25   § 1367.
26           4.    Best Rate regularly conducts business in California, including with
27   ADMK Agency, LLC (“ADMK”).
28           5.    A substantial portion of the events or omissions giving rise to

                                               1
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 4 of 16 Page ID #:460




 1   Plaintiff’s Complaint and this Third-Party Complaint allegedly occurred in
 2   California.
 3           6.    Upon information and belief, a substantial portion of Best Rate’s
 4   business is done with California companies.
 5           7.    Upon information and belief, approximately 30 percent of Best Rate’s
 6   annual sales are made to customers in California.
 7           8.    Upon information and belief, Best Rate advertises the sale of its
 8   consumer lead information to companies in California.
 9           9.    Upon information and belief, a substantial portion of the consumer
10   lead data that Best Rate sells corresponds to leads who reside in California.
11           10.   Best Rate has the ability to, and does, filter consumer leads that it sells
12   to its customers by the state of residence associated with each lead.
13           11.   Upon information and belief, Best Rate frequently sells California
14   consumer leads to its customers located in California, and in other states.
15           12.   Therefore, Best Rate facilitates marketing activities directly in
16   California and activities being directed into California.
17           13.   At all relevant times, Best Rate knew, or should have known, that by
18   selling California consumer information to its customers in California and in other
19   states, that sales activities would be directed toward those California consumers.
20           14.   Best Rate purchases information on California consumer leads from
21   companies based in California.
22           15.   Specifically, Best Rate purchased Plaintiff’s lead information from
23   ADMK.
24           16.   At all relevant times, ADMK maintained and still maintains a
25   corporate headquarters in Ladera Ranch, California.
26           17.   Best Rate sold Plaintiff’s lead information to FDE Marketing with the
27   intent that FDE Marketing would direct marketing activities toward the Plaintiff in
28   California.

                                                 2
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 5 of 16 Page ID #:461




 1           18.   Best Rate knew, or reasonably should have known, at the time that it
 2   purchased Plaintiff’s lead information that the information would be used to
 3   conduct business in California.
 4           19.   Best Rate knew, or reasonably should have known, at the time that it
 5   sold Plaintiff’s lead information that the information would be used to conduct
 6   business in California.
 7                                  FACTUAL BACKGROUND
 8           20.   At all relevant times, Best Rate was and is in the consumer lead
 9   generation business. Best Rate both directly procures consumer leads and
10   purchases already procured leads from other entities. Best Rate resells these
11   consumer leads to marketing companies.
12           21.   FDE Marketing is a marketing services company that has purchased
13   consumer leads from Best Rate.
14           22.   FDE Marketing purchased consumer mortgage leads from Best Rate,
15   including Plaintiff’s information, for The Federal Savings Bank (“Federal Savings
16   Bank”).
17           23.   Best Rate represented to FDE Marketing that its consumer mortgage
18   leads were “quality opt in data,” meaning that the leads were generated by
19   consumers who had opted in to receive communications from Best Rate’s
20   mortgage partners and/or had been vetted against Do Not Call lists and were being
21   scrubbed for TCPA compliance.
22           24.   These representations included written representations. See Exhibit A
23   (May 10, 2018 e-mail from Nick Benson of Best Rate to FDE Marketing).
24           25.   In fact, Best Rate justified the high price of its leads by claiming they
25   were high quality. See id.
26           26.   FDE Marketing purchased the leads from Best Rate based upon these
27   representations.
28           27.   In turn, FDE Marketing made similar representations to Federal

                                                3
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 6 of 16 Page ID #:462




 1   Savings Bank when FDE Marketing sold Federal Savings Bank mortgage customer
 2   leads.
 3            28.   Best Rate was aware that FDE would use the information to make live
 4   transfer lead calls for Federal Savings Bank.
 5            29.   FDE Marketing reached an agreement with Federal Savings Bank
 6   whereby FDE Marketing originated live transfer lead calls which were handled by
 7   Federal Savings Bank employees.
 8            30.   On or about March 16, 2019, FDE Marketing originated a telephone
 9   call to Plaintiff.
10            31.   A Federal Savings Bank employee spoke with Plaintiff and Plaintiff
11   indicated he did not want to be contacted by Federal Savings Bank again.
12            32.   On May 1, 2019, Plaintiff filed this putative class action for violations
13   of the TCPA, claiming Federal Savings Bank contacted him even though he was
14   on the Do Not Call list.
15            33.   All conditions precedent to bringing this action have been satisfied by
16   FDE Marketing or have been waived.
17            34.   FDE Marketing has retained the undersigned attorneys to represent it
18   in this action and has agreed to pay its attorneys a reasonable fee for their services.
19                                          COUNT ONE
20                              COMMON LAW INDEMNIFICATION
21                                      (Against Best Rate)
22            FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above,
23   as if fully set forth herein.
24            35.   The agreement between FDE Marketing and Best Rate formed a legal
25   and special relationship between those two parties that existed prior to any of the
26   calls alleged in Plaintiff’s complaint.
27            36.   This is a special relationship that gives rise to a duty for Best Rate to
28   indemnify and hold harmless FDE Marketing for any damages that FDE Marketing

                                                  4
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 7 of 16 Page ID #:463




 1   may suffer in connection with calls made to Plaintiff and the putative class
 2   members based upon Best Rate’s representations regarding the nature of the lead
 3   list.
 4           37.   Plaintiff has alleged that he was damaged when he allegedly received
 5   unsolicited telephone calls on his residential telephone line despite the fact that he
 6   is on the Do Not Call list prior to his filing of the complaint in this action.
 7           38.   Best Rate represented to FDE Marketing that the lead list it sold to
 8   FDE Marketing had been “scrubbed” to ensure that the numbers on the list were of
 9   people who had opted in to receive communications from Best Rate’s mortgage
10   partners and/or to ensure that the numbers listed were not on the Do Not Call list.
11           39.   If FDE Marketing had known that Plaintiff did not consent to receive
12   calls, it never would have called Plaintiff.
13           40.   FDE Marketing’s alleged liability to Plaintiff is solely derivative of
14   Best Rate’s actions in selling a lead list that it represented was in compliance with
15   all applicable federal and state statutes, including the TCPA.
16           41.   The damages Plaintiff alleges in his complaint, if any, are a result of
17   Best Rate’s acts and/or omissions, and not FDE Marketing.
18           42.   FDE Marketing is without fault in causing Plaintiff’s alleged
19   damages.
20           43.   The relationship between FDE Marketing and Best Rate establishes a
21   right of indemnity in FDE Marketing against Best Rate regarding the allegations in
22   Plaintiff’s complaint.
23           44.   Should Plaintiff be awarded any sums, including any damages, costs
24   or attorneys’ fees against FDE Marketing, any such liability on the part of FDE
25   Marketing results from the acts or omissions of Best Rate.
26           45.   Accordingly, Best Rate should indemnify FDE Marketing for all
27   amounts for which FDE Marketing may be liable to Plaintiff, including any
28   damages, costs, attorneys’ fees, or any other sums FDE Marketing is assessed.

                                                 5
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 8 of 16 Page ID #:464




 1                                        COUNT TWO
 2                          BREACH OF WRITTEN/ORAL CONTRACT
 3                                    (Against Best Rate)
 4           FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above
 5   as if fully set forth herein.
 6           44.       FDE Marketing and Best Rate entered into a valid and binding
 7   contract contained in writing and in oral conversations.
 8           45.   In connection with this contract, Best Rate represented that it was
 9   selling to FDE Marketing a lead list that was in compliance with all applicable
10   federal and state statutes, including the TCPA.
11           46.   Best Rate knew that FDE Marketing intended to sell the lead list to
12   Federal Savings Bank.
13           47.   In connection with entering this agreement, Best Rate provided to
14   FDE Marketing Plaintiff’s home telephone number ending in 8750 and represented
15   that that FDE Marketing could lawfully call that number to market mortgage
16   services.
17           48.   FDE Marketing performed its obligations under the contract in
18   accordance therewith by paying Best Rate for the lead list.
19           49.   If Plaintiff’s allegations are determined to be true, that FDE
20   Marketing’s calls to his home telephone number were unauthorized and unlawful,
21   Best Rate breached the terms of its contract with FDE Marketing.
22           50.   As a result of Best Rate’s breach of contract, FDE Marketing has
23   suffered damages, including damages incurred as result of Plaintiff’s lawsuit,
24   including the amount of any judgment entered in favor of Plaintiff against FDE
25   Marketing, as well as FDE Marketing’s own attorneys’ fees and costs, in addition
26   to the cost of purchasing the lead list.
27
28

                                                6
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 9 of 16 Page ID #:465




 1                                         COUNT THREE
 2                               NEGLIGENT MISREPRESENTATION
 3                                      (Against Best Rate)
 4             FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above
 5   as if fully set forth herein.
 6             51.   Best Rate induced FDE Marketing to enter into the agreement by
 7   representing to FDE Marketing that the lead list was compliant with all federal and
 8   state statutes, including the TCPA.
 9             52.   If Plaintiff’s allegations in this case are determined to be true, Best
10   Rate’s representations to FDE Marketing were false.
11             53.   Best Rate knew that FDE Marketing intended to sell the lead list to
12   Federal Savings Bank to use for marketing banking services in California and other
13   states.
14             54.   Best Rate’s representations to FDE Marketing were made on or about
15   May 10, 2018.
16             55.   Best Rate’s representations to FDE Marketing were made in writing in
17   e-mails from Nick Benson.
18             56.   Best Rate either knew that its lead list had not been vetted for
19   compliance with federal and state statutes, or it was negligent in performing the
20   vetting process. It either knew or should have known that its representations were
21   false.
22             57.   In making the representations, Best Rate knew or should have known
23   that the representations would induce FDE Marketing to act by purchasing the lead
24   list at a premium and representing to Federal Savings Bank in turn that the list was
25   properly vetted.
26             58.   FDE Marketing has suffered damages as a result of its reasonable and
27   justifiable reliance on Best Rate’s representations. Such damages include the
28   money spent on purchasing the lead list from Best Rate, as well as damages

                                                   7
     120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 10 of 16 Page ID #:466




  1   incurred as result of Plaintiff’s lawsuit, including the amount of any judgment
  2   entered in favor of Plaintiff against FDE Marketing, plus FDE Marketing’s own
  3   attorneys’ fees and costs.
  4                                         COUNT FOUR
  5                             FRAUDULENT MISREPRESENTATION
  6                                      (Against Best Rate)
  7             FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above
  8   as if fully set forth herein.
  9             59.   Best Rate represented to FDE Marketing to that the lead lists it was
 10   selling were compliant with all federal and state statutes, including the TCPA. See,
 11   e.g., Exhibit A.
 12             60.   Best Rate knew or should have known these representations were
 13   false.
 14             61.   Best Rate knew that FDE Marketing intended to sell the lead list to
 15   Federal Savings Bank to use for marketing banking services in California and other
 16   states.
 17             62.   Best Rate’s representations to FDE Marketing were made on or about
 18   May 10, 2018.
 19             63.   Best Rate’s representations to FDE Marketing were made in writing in
 20   e-mails from Nick Benson.
 21             64.   Best Rate either knew that its lead list had not been vetted for
 22   compliance with federal and state statutes, or it was negligent in performing the
 23   vetting process. It either knew or should have known that its representations were
 24   false.
 25             65.   These representations were intended to cause FDE Marketing to act,
 26   and FDE Marketing did act by purchasing the lead list at a premium and
 27   representing to Federal Savings Bank in turn that the list was properly vetted when
 28   selling the leads to Federal Savings Bank.

                                                   8
      120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 11 of 16 Page ID #:467




  1            66.   FDE Marketing has suffered damages as a result of its reasonable and
  2   justifiable reliance on Best Rate’s representations. Such damages include the
  3   money spent on purchasing the lead list from Best Rate, as well as damages
  4   incurred as result of Plaintiff’s lawsuit, including the amount of any judgment
  5   entered in favor of Plaintiff against FDE Marketing, plus FDE Marketing’s own
  6   attorneys’ fees and costs.
  7                                        COUNT FIVE
  8       VIOLATIONS OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
  9                                    (Against Best Rate)
 10            FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above
 11   as if fully set forth herein.
 12            67.   This is an action for violations of the Florida Deceptive and Unfair
 13   Trade Practices Act (FDUTPA), Fla. Stat. § 501.204.
 14            68.   FDE Marketing is a consumer as defined by FDUTPA.
 15            69.   Best Rate engaged in deceptive acts and unfair trade practices by
 16   representing that it was selling “quality” data to FDE Marketing and charging a
 17   premium for same, when it knew that the data was not properly vetted against the
 18   Do Not Call list.
 19            70.   Best Rate’s conduct has caused injury both to FDE Marketing and to
 20   consumers such as the Plaintiff.
 21            71.   FDE Marketing has suffered damages as a result of Best Rate’s
 22   deceptive acts and unfair trade practices. Such damages include the money spent
 23   on purchasing the lead list from Best Rate, as well as damages incurred as a result
 24   of Plaintiff’s lawsuit, including the amount of any judgment entered in favor of
 25   Plaintiff against FDE Marketing, plus FDE Marketing’s own attorneys’ fees and
 26   costs.
 27
 28

                                                 9
      120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 12 of 16 Page ID #:468




  1                                          COUNT SIX
  2                                BREACH OF IMPLIED WARRANTY OF
  3                            FITNESS FOR A PARTICULAR PURPOSE
  4                                      (Against Best Rate)
  5           FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above as
  6   if fully set forth herein.
  7           71.   This is an action for breach of implied warranty of fitness for a
  8   particular purpose pursuant to Fla. Stat. § 672.315 (and in the alternative, under
  9   Cal. Civ. Code § 1792.1) against Best Rate.
 10           72.   Best Rate marketed its lead list to FDE Marketing, as purchased from
 11   ADMK, as a list that was compliant with all federal and state regulations. FDE
 12   Marketing purchased this lead list from Best Rate.
 13           73.   Best Rate understood that the purpose of the lead list was to provide
 14   FDE Marketing with a list of individuals that FDE Marketing could contact on
 15   behalf of its clients.
 16           74.   FDE Marketing relied on Best Rate’s judgment and expertise in
 17   making sure that the product provided would be suitable for the intended purpose.
 18           75.   Best Rate represented that the data on its lead list was “quality opt in
 19   data[.]”
 20           76.   FDE Marketing has since learned that Plaintiff claims he did not opt
 21   in to receive such communications and has sued FDE Marketing for violations of
 22   the TCPA.
 23           77.   FDE Marketing has provided Best Rate with notice of its breach of
 24   warranty.
 25           78.   FDE Marketing has sustained injuries as a result of the breach of
 26   warranty. Such damages include the money spent on purchasing the lead list from
 27   Best Rate, as well as damages incurred as a result of Plaintiff’s lawsuit, including
 28

                                                 10
      120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 13 of 16 Page ID #:469




  1   the amount of any judgment entered in favor of Plaintiff against FDE Marketing,
  2   plus FDE Marketing’s own attorneys’ fees and costs.
  3                                        COUNT SEVEN
  4                 BREACH OF WRITTEN AGREEMENT TO HOLD HARMLESS
  5                                     (Against Best Rate)
  6           FDE Marketing re-alleges the allegations set forth in paragraphs 1-34 above,
  7   as if fully set forth herein.
  8           79.   After the lawsuit was filed, FDE Marketing contacted Best Rate to
  9   request proof that Plaintiff had opted in to receive phone calls as Best Rate had
 10   represented when it sold the lead list to FDE Marketing.
 11           80.   FDE Marketing expressed concern to Best Rate that Best Rate’s conduct
 12   had caused FDE Marketing to become involved in the lawsuit.
 13           81.   Best Rate then represented in writing that Best Rate would “help
 14   monetarily” and “won’t leave you hanging.”
 15           82.   Prior to filing this cross-complaint, FDE Marketing made a written
 16   demand to Best Rate to hold FDE Marketing harmless in this lawsuit and provided
 17   Best Rate with an opportunity to do so.
 18           83.   The deadline FDE Marketing provided has expired and Best Rate has not
 19   responded.
 20           84.   FDE Marketing’s alleged liability to Plaintiff is solely derivative of Best
 21   Rate’s actions in selling a lead list that it represented was in compliance with all
 22   applicable federal and state statutes, including the TCPA.
 23           85.   The damages Plaintiff alleges in his complaint, if any, are a result of Best
 24   Rate’s acts or omissions.
 25           86.   FDE Marketing is without fault in causing Plaintiff’s alleged damages.
 26           87.   By breaching its agreement to hold FDE Marketing harmless, Best Rate
 27   has caused FDE Marketing to incur attorneys’ fees and costs, and FDE Marketing will
 28   continue to incur attorneys’ fees, costs and other damages.

                                                 11
      120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 14 of 16 Page ID #:470




  1           88.   Should Plaintiff be awarded any sums, including any damages, costs or
  2   attorneys’ fees against FDE Marketing, any such liability on the part of FDE Marketing
  3   results from the acts or omissions of Best Rate.
  4           89.   Accordingly, Best Rate should honor its written acknowledgment that it
  5   will hold FDE Marketing harmless for all amounts for which FDE Marketing may be
  6   liable to Plaintiff, including any damages, costs, attorneys’ fees, or any other sums
  7   FDE Marketing is assessed.
  8                                         PRAYER
  9           WHEREFORE, Defendant and Cross-Complainant FDE Marketing prays as
 10   follows:
 11           On Counts One and Seven:
 12           1.    In the event judgment is entered against FDE Marketing and in favor
 13   of Plaintiff, judgment be entered in favor of Cross-Complainant FDE Marketing,
 14   and against Cross-Defendant Best Rate, in the amount of any judgment entered
 15   against FDE Marketing;
 16           2.    That FDE Marketing be awarded its attorneys’ fees, interest, and the
 17   cost of this suit; and
 18           3.    Any other relief the Court finds just and proper.
 19           On Counts Two, Three, Four, Five and Six:
 20           1.    That judgment be entered in FDE Marketing’s favor and against Cross-
 21   Defendant Best Rate for damages for the cost of the lead list, as well as damages
 22   incurred as a result of Plaintiff’s lawsuit, including the amount of any judgment
 23   entered in favor of Plaintiff against FDE Marketing;
 24
 25
 26
 27
 28

                                                12
      120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 15 of 16 Page ID #:471




  1           2.     FDE Marketing’s own attorneys’ fees, interest, penalties, and the costs
  2   of this suit; and
  3           3.    Any other relief the Court finds just and proper.
  4
       Dated: December 12, 2019              CARLTON FIELDS, LLP
  5
  6
  7                                          By:   /s/ Scott L. Menger
                                                   SCOTT L. MENGER
  8                                          Attorneys for Defendant and Third-Party
                                             Defendant FDE Marketing Group, LLC
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 13
      120588230.3
Case 8:19-cv-00810-DOC-JDE Document 78 Filed 12/12/19 Page 16 of 16 Page ID #:472




  1                                DEMAND FOR JURY TRIAL
  2           FDE Marketing demands a trial by jury on all issues so triable.
  3
       Dated: December 12, 2019             CARLTON FIELDS, LLP
  4
  5
  6                                         By:   /s/ Scott L. Menger
                                                  SCOTT L. MENGER
  7                                         Attorneys for Defendant and Third-Party
                                            Defendant FDE Marketing Group, LLC
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                14
      120588230.3
